DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 9 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by MCDOWELL et al. (US Patent Application Publication No. 2015/0000982).
In reference to claim 1, MCDOWELL discloses an equipped tubular component 251 (Figs. 9A and 9B, par. 0118) comprising an interior surface (Figs. 9A and 9B), an exterior surface and a main axis (Fig. 9A and 9B), an interior antenna 285t (par. 0119) situated on the side of the interior surface (Fig. 9A), an exterior antenna 285r (par. 0119) situated on the side of the exterior surface (Fig. 9A).
In reference to claim 2, MCDOWELL discloses an opening extending from the exterior surface and opening onto the interior surface, an electrical conductor extending into said opening (Fig. 9A, par. 0119, the opening occupied by the wires extending between electronics 284 and the exterior antenna 285r).
In reference to claim 4, MCDOWELL discloses a sensor module 283u or 283b (Fig. 9, par. 0119).
In reference to claims 5 and 6, MCDOWELL discloses that the sensor module 283u,b comprises a pressure sensor (par. 0119).
In reference to claim 9, MCDOWELL discloses a communication module 284 comprising electronics 284t designed to emit a data signal through an interior antenna 285t (par. 0125).
In reference to claims 13 and 14, MCDOWELL discloses at least two cavities in its exterior surface (Figs. 9A and 9B, the cavities occupied by exterior antennas 285r).
In reference to claim 15, MCDOWELL discloses a locking sleeve 287b designed to block the interior antenna 285t axially in position (Fig. 9A).
In reference to claim 16, MCDOWELL discloses a screw thread situated at least at one of its ends and in that the screw thread is configured in such a way as to allow screwed connection to another tubular component comprising a complementing screw thread (par. 0119, “housing 251a may have couplings, such as threaded couplings, formed at a top and bottom thereof for connection to the upper housing section 81a and another component of the casing string 111”).
In reference to claim 17, MCDOWELL discloses that the apparatus shown in Figs. 9A-9C is intended to be deployed in a wellbore 108 (par. 0125) and is intended to be used in wells extending through oil or gas formations (par. 0004).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over MCDOWELL et al. (US Patent Application Publication No. 2015/0000982).
In reference to claim 3, MCDOWELL fails to disclose that the opening comprises a sealing surface of the metal-to-metal type.  However, in other embodiments, MCDOWELL discloses that metal-to-metal type seals are known in the art (par. 0050).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to provide a metal-to-metal seal in the opening so that fluid will not leak into the opening and damage any electronic components.

Claims 7, 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over MCDOWELL et al. (US Patent Application Publication No. 2015/0000982) in view of Bittar et al. (US Patent Application Publication No. 2016/0258277).
In reference to claim 7, MCDOWELL fails to disclose that the sensor module is arranged on the exterior surface of the equipped tubular component.
Bittar discloses that sensor modules can be arranged on the interior or exterior (par. 0027, “interior sensors, exterior sensors”) of a tubular component 154 equipped with an internal antenna 302 and an external antenna 156A (Fig. 4A, par. 0048).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to dispose sensors on the exterior surface so exterior parameters can be measured.
In reference to claim 8, MCDOWELL discloses that sensor modules 283u,b are disposed within pockets (Fig. 9A).  In combination with Bittar, this would result in exterior sensors disposed within exterior pockets.
In reference to claim 10, MCDOWELL fails to disclose at least one exterior pocket able to house the communication module.  
Bittar discloses a communication module 326 disposed in an external pocket (Fig. 4B).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to dispose the communication module in an external pocket as it amounts to a rearrangement of the existing parts of the invention without substantial operation to the function of the apparatus.

In reference to claim 11, MCDOWELL fails to disclose that the interior antenna is an interior winding of a conducting wire and the exterior antenna is an exterior winding of a conducting wire.
Bittar discloses that the interior antenna 302 is an interior winding of a conducting wire (par. 0048, “inductive adapter coil 302”) and the exterior antenna 156A is an exterior winding of a conducting wire (par. 0048, “external coil antenna 156A”).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use conductive coils as antennas as conductive coil antennas are well known in the art to function well as antennas.
In reference to claim 12, MCDOWELL fails to disclose an external reinforcement on the exterior surface to protect the interior antenna from debris and from the flow of fluids circulating on the outside of the component.
Bittar discloses that external reinforcements 314 or 324 can be used to protect antennas from debris (par. 0053).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include external reinforcement on the interior antenna to protect the antenna from debris.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over MCDOWELL et al. (US Patent Application Publication No. 2015/0000982) in view of Mulholland et al. (US Patent Application Publication No. 2013/0269945).
In reference to claim 18, MCDOWELL discloses an oil or gas well (par. 0004) structure comprising the tubular component as claimed in claim 1 (see above) but fails to disclose at least a first and a second tube string and at least a first and a second equipped tubular component as claimed in claim 1, the first equipped tubular component being mounted on a first tube string and the second equipped tubular component being mounted on a second tube string, the first tube string being directly adjacent to and concentric with the second threaded tube string.
Mulholland discloses first and second equipped tubular components (any of 58, 60, 62 or 64) disposed on first and second tube strings (any of 26, 20, 18 or 12) and mounted so that the first tube string being directly adjacent to and concentric with the second tube string (Fig. 2).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to dispose first and second equipped tubular components in the configuration disclosed by Mulholland so that signals 68 (par. 0027) can be transmitted from tube string to tube string.

In reference to claim 19, MCDOWELL discloses an oil or gas well structure comprising: at least a first equipped tubular component as claimed in claim 1 (see above), but fails to disclose a second tubular component;
wherein the interior antenna of the first equipped tubular component is a first interior antenna, and the exterior antenna is a first exterior antenna, wherein the interior antenna of the second equipped tubular component is a second interior antenna, and the exterior antenna is a second exterior antenna, wherein the first tubular component is mounted at a given depth in a first string of the oil or gas well, and wherein the second tubular component is mounted in a second string of said oil or gas well, which string is adjacent to the first string, at said given depth, so as to allow a signal to be transmitted between the first and second equipped tubular components.
Mulholland discloses first and second equipped tubular components (any of 58, 60, 62 or 64) disposed on first and second tube strings (any of 26, 20, 18 or 12) that are adjacent to one another as to allow a signal 68 to be transmitted between first and second equipped tubular components (Fig. 2, par. 0027).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to dispose first and second equipped tubular components in the configuration disclosed by Mulholland so that signals 68 (par. 0027) can be transmitted from string to string.

In reference to claim 20, MCDOWELL discloses measuring temperature (par. 0124) and pressure conditions (par. 0119) at a certain depth in a first annular space using a first sensor module 283 situated on a first equipped tubular component as claimed in claim 1 (see above); 
but fails to disclose measuring temperature and pressure conditions at said certain depth in a second annular space using a second sensor module situated on a second equipped tubular component, the second equipped tubular component includes an interior surface, an exterior surface and a main axis, an interior antenna situated on the side of the interior surface, and an exterior antenna situated on the side of the exterior surface; and transmitting data measured by the second sensor module of the second equipped tubular component to said first equipped tubular component.
Mulholland discloses first and second equipped tubular components (any of 58, 60, 62 or 64) disposed on first and second tube strings (any of 26, 20, 18 or 12) that measure temperature and pressure (par. 0024); and transmit data 68 measured from tubular component to tubular component (Fig. 2, par. 0027).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to dispose first and second equipped tubular components in the configuration disclosed by Mulholland so that signals 68 (par. 0027) can be transmitted from string to string.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zierolf (US Patent Application Publication No. 2002/0158120) and Giroux et al. (US Patent Application Publication No. 2014/0305662) both disclose similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



5/06/22